DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/29/2022 has been entered.  Claims 1-20 have been canceled.  New claims 21-40 have been added.  Claims 21-40 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed 07/29/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a copy of a cited non-patent reference (Rateyourmusic.com website page) has not been provided.  See MPEP 609.01, which requires that a copy of each cited non-patent literature publication be provided.  The IDS has been placed in the application file, and Examiner has indicated that the other references in the IDS have been considered.    Examiner notes that, per MPEP 609.02, a listing of information already considered in a parent application need not be resubmitted in a continuing application unless the applicant desired the information to be printed on the patent.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).   

Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 31, 32, 33 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 31 recites, “wherein the third time value is the average of the first time value and the second time value.”  Examiner was unable to find support for this feature in the specification.  A review of the specification appears to indicate that user evaluations can be averaged e.g., see [0099] of the specification, which discusses averaging colors.  However, the specification does not appear to describe averaging time values and representing such average time values in a display with x and y coordinates.  
Claim 32 recites “wherein the third response value is the median value between the first response value and the second response value.”  Examiner was unable to find support for this feature in the specification.  For example, a word search was performed on the term, “median,” and an instance of the term could not be found.
Claim 33 recites, “wherein the third time value is the median value between the first time value and the second time value.”  Examiner was unable to find support for this feature in the specification.  For example, a word search was performed on the term, “median,” and an instance of the term could not be found.   
Claim 35 recites, “where at least one of the first time value and the second time value is weighted when generating the third time value.”  Examiner was unable to find support for this feature in the specification.  A review of the specification appears to indicate that while feedback values e.g., ratings, may be weighted, Examiner was unable to find support for the concept of weighting a time value.  

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 22-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 25 and 26 are identical.  It is unclear whether the Applicant made a mistake, or perhaps intended to have one of the claims depend on a different claim, etc.  
Claims 22-38 all depend from claim 1, which has been canceled.  Thus, it is unclear what the scope and meaning of the dependent claims are.  For the purpose of examination, Examiner assumes that claims 22-38 were meant to depend from claim 21.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Aghajanyan (US 2013/0145385) in view of Floyd (US 2008/0082394) and further in view of Hasegawa (US 2002/0032776).
 	
 	Aghajanyan, Floyd and Hasegawa were cited in an IDS filed 07/29/2022.  

 	Regarding claim 21, Aghajanyan teaches a method comprising:
 	receiving first user input from a first user at a first time (Fig. 3, [0032-0033, 055-0056, 0142], multiple users can provide input regarding presented media using a client device; user input can include written logs, user motions, expressions, biometric data, manually provided ratings; [0055-0106], the input, which can include multiple individual readings, can be gathered from multiple users over a period of time i.e., the claimed “input” and “time”), 
 	wherein the first user input is transformed by at least one computing processor into first transformed user input comprising a first response value and a first time value associated with the first time ([0033], the client device may process or transform user input before sending it; for example, user actions/input can be transformed into transmitted data, which includes parameters e.g., respiration rate, facial orientation etc.; [0056, 0064, 0082], the client device/audience sensing device measures and provides time and sensor/data/input information e.g., a particular type of user input and the time or range of times that it occurred for a particular user; see also Fig. 7, [0137-0141], the system tracks input over time from multiple users)
 	receiving second user input from a second user at a second time (Fig. 3, [0032-0033, 055-0056, 0142], multiple users can provide input regarding presented media using a client device; user input can include written logs, user motions, expressions, biometric data, manually provided ratings; [0055-0106], the input, which can include multiple individual readings, can be gathered from multiple users over a period of time i.e., the claimed “input” and “time”), 
 	wherein the second user input is transformed by at least one computing processor into second transformed user input comprising a second response value and a second time value associated with the second time ([0033], the client device may process or transform user input before sending it; for example, user actions/input can be transformed into transmitted data, which includes parameters e.g., respiration rate, facial orientation etc.; [0056, 0064, 0082], the client device/audience sensing device measures and provides time and sensor/data/input information i.e., a particular type of user input and the time that it occurred for a particular user; see also Fig. 7, [0137-0141], the system tracks input over time from multiple users);
 	receiving, by a communication interface at a third user device, the first transformed user input and the second transformed user input (Fig. 3, [0049-0050], the client device can communicate the user input/time data to a state module/interest module in a remote computing device);
 	transforming, by at least one computing processor of the third user device, the first transformed user input and the second transformed user input into third transformed user input comprising a third response value and a third time value (Fig. 7, [0134-0137, 0153], based on the received user input/time data, the system e.g., the interface module in the remote device, can display a graph indicating user reactions; [0141], the system can determine an average reaction over time based on the received user input data i.e., the graph indicates at a particular time point, what the average reaction of multiple users was), 
 	wherein the first response value and the second response value are used to generate the third response value (Fig. 7, [0134-0137, 0153, 0141], an average interest value or rating is based on the individual value/ratings of the users), and 
 	wherein the first time value and the second time value are used to generate the third time value (Fig. 7, [0134-0137, 0153, 0141], an average interest value or rating is based on the individual value/ratings of the users; the average interest value/rating is also based on the fact that the individual users each provided user input mapped to a specific time; that is, the graphic indicates fluctuating average interest values/ratings at different times); and
 	generating, by at least one computing processor, a display of user input received during playback of the audio content (Fig. 7, [0134-0137, 0153], the system e.g., the interface module in the remote device, can display a graph indicating user reactions; [0141], the system can determine an average reaction over time based on the received user input data i.e., the graph indicates at a particular time point, what the average interest level of multiple users was; [0054], user feedback was received while the media was being played; see also [0031], the media could be, for example, music or a music video), 
 	wherein the display includes a substantially horizontal axis representing a duration of the audio content and an indication of the third transformed user input (Fig. 7, [0134-0137, 0153], the system e.g., the interface module in the remote device, can display a graph indicating user reactions; as seen in the bottom graph of the figure, the horizontal axis represents a time during which content was playing, and the y axis indicates average user reaction), 
 	wherein the indication of the third transformed user input has an x-coordinate along the horizontal axis representing the third time value (Fig. 7, [0134-0137, 0153], the system e.g., the interface module in the remote device, can display a graph indicating user reactions; as seen in the figure, there are horizontal lines/axes that represent a time during which content was playing, and the y axis indicates average user reaction; put another way, Fig. 7 indicates that at a specific time point, there was a particular average user reaction, which in turn is based on received user input indicating that each individual user provided distinct feedback at an associated time point), and 
 	wherein the indication of the third transformed user input has a y-coordinate above, on, or below the horizontal axis representing the third response value (Fig. 7, [0134-0137, 0153], the system e.g., the interface module in the remote device, can display a graph indicating user reactions; as seen in the figure, the horizontal axis represents a time during which content was playing, and point on the curve indicates a vertical or y-coordinate, which is above the horizontal line/axis and represents an average reaction; it should also be noted that the claimed first, second and third time values can also be understood as referring to feedback-related data, rather than time e.g., see Aghajanyan Fig. 3, [0032-0033, 055-0056, 0142]; that is, a “time value” can be understood as any value that is associated with time; thus, an engagement level associated with a particular time or a sensor metric obtained at a particular time, as taught in Aghajanyan, could be considered to be a “time value”).
 	However, Aghajanyan does not expressly disclose the receiving of the first user input by a first user interface at a first user device; the receiving of the second user input by a second user interface at a second user device; the first response value associated with a musical instrument featured in audio content; the second response value associated with the musical instrument featured in the audio content; the third response value associated with the musical instrument featured in the audio content.
 	In the same field of endeavor, Floyd teaches 
 	the receiving of the first user input by a first user interface at a first user device ([0026, 0029], feedback from a user on media can be provided at each user’s location using a computing device; the computing device may provide an interface for providing feedback e.g., see Figs. 8-9)
 	the receiving of the second user input by a second user interface at a second user device ([0026, 0029], feedback from a user on media can be provided at each user’s location using a computing device; the computing device may provide an interface for providing feedback e.g., see Figs. 8-9).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the receiving of the first user input by a first user interface at a first user device; the receiving of the second user input by a second user interface at a second user device as suggested in Floyd into Aghajanyan because Aghajanyan and Floyd pertain to analogous fields of technology.  Both Aghajanyan and Floyd pertain to systems for collecting feedback from multiple users during playback of media, and presenting a display indicating, for example, average ratings/feedback over time from those users.  Aghajanyan further describes collecting feedback from users using multiple devices e.g., worn biometric sensors (see Aghajanyan [0032].)  In Floyd, the feedback can be collected using user interfaces at different computing devices at different times, and the display can indicate the feedback/reactions of different users in the context of elapsed time in the media e.g., see Floyd [0028, 0029, 0051, 0060, 0070].   It would be desirable to incorporate this feature into Aghajanyan, so that feedback could be obtained from multiple users on multiple devices at different times e.g., see Floyd [0026-0029, 0029, 0051, 0060, 0070].
 	However, the combination of Aghajanyan and Floyd does not expressly disclose the first response value associated with a musical instrument featured in audio content; the second response value associated with the musical instrument featured in the audio content; the third response value associated with the musical instrument featured in the audio content.
 	In the same field of endeavor, Hasegawa teaches the first response value associated with a musical instrument featured in audio content; the second response value associated with the musical instrument featured in the audio content; the third response value associated with the musical instrument featured in the audio content ([0115], feedback on music can be based on instrument play performance).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated first response value associated with a musical instrument featured in audio content; the second response value associated with the musical instrument featured in the audio content; the third response value associated with the musical instrument featured in the audio content as suggested in Hasegawa into Aghajanyan and Floyd, because Aghajanyan and Hasegawa pertain to analogous fields of technology.  Both Aghajanyan and Hasegawa pertain to users providing feedback on media.  Also, both references relate to user feedback on the play of music e.g., see Aghajanyan [0031], which notes that the played media may be music videos or music.  In Hasegawa, it is noted that when providing feedback on music, it can be based on various factors, such as instrument play.  It would be desirable to incorporate this feature into Aghajanyan, so that a user rating or evaluation of music could be based on known, important components of music quality i.e., instrument play.  See Hasegawa [0115].  

 	Regarding claim 22, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 21.  The combination of Aghajanyan, Floyd and Hasegawa also teaches wherein the indication of the third transformed user input is displayed in a style associated with the musical instrument featured in the audio content (Aghajanyan Fig. 7, [0141], the average user reaction has a particular style e.g., a curve associated with a value, representing a user’s view of the media; as seen in Hasegawa [0115], the curve and value can be associated with the user enjoyment of a music video or music, which can in part be based on and is associated with instrument play). 

 	Regarding claim 23, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 21.  The combination of Aghajanyan, Floyd and Hasegawa also teaches 
 	wherein the display further includes an indication of the first transformed user input (Aghajanyan Fig. 7, [0137-0141], the figure indicates multiple graphs; some graphs indicate feedback/interest/engagement from individual users over the same time period for the same media, which are averaged to generate the bottom graph), 
 	wherein the indication of the first transformed user input has an x-coordinate along the horizontal axis representing the first time value (Aghajanyan Fig. 7, [0137-0141], the feedback/interest/engagement from the individual user graphs can be understood to have x and y coordinates, where the latter indicates a particular level of feedback, and the former indicates the time that feedback was provided), and 
 	wherein the indication of the first transformed user input has a y-coordinate above, on, or below the horizontal axis representing the first response value (Aghajanyan Fig. 7, [0137-0141], the feedback/interest/engagement from the individual user graphs can be understood to have x and y coordinates, where the latter indicates a particular level of feedback, and the former indicates the time that feedback was provided; the y position of each point on the curve is above a horizontal line i.e., x axis).

 	Regarding claim 24, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 21.  The combination of Aghajanyan, Floyd and Hasegawa also teaches 
 	wherein the display further includes an indication of the second transformed user input (Aghajanyan Fig. 7, [0137-0141], the figure indicates multiple graphs; some graphs indicate feedback/interest/engagement from individual users over the same time period for the same media, which are averaged to generate the bottom graph),  
 	wherein the indication of the second transformed user input has an x-coordinate along the horizontal axis representing the second time value (Aghajanyan Fig. 7, [0137-0141], the feedback/interest/engagement from the individual user graphs can be understood to have x and y coordinates, where the latter indicates a particular level of feedback, and the former indicates the time that feedback was provided), and 
 	wherein the indication of the second transformed user input has a y-coordinate above, on, or below the horizontal axis representing the second response value (Aghajanyan Fig. 7, [0137-0141], the feedback/interest/engagement from the individual user graphs can be understood to have x and y coordinates, where the latter indicates a particular level of feedback, and the former indicates the time that feedback was provided; the y position of each point on the curve is above a horizontal line i.e., x axis).

 	Regarding claim 25, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 21.  The combination of Aghajanyan, Floyd and Hasegawa also teaches wherein receiving the first user input indicates the first user likes, dislikes, or feels neutral about a performance of the musical instrument at the first time (Aghajanyan Fig. 7, [0137-0141], for example, a user’s input can indicate the level of a user’s interest or engagement in the media).

	Regarding claim 26, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 21.  The combination of Aghajanyan, Floyd and Hasegawa also teaches wherein receiving the first user input indicates the first user likes, dislikes, or feels neutral about a performance of the musical instrument at the first time (Aghajanyan Fig. 7, [0137-0141], for example, a user’s input can indicate the level of a user’s interest or engagement in the media).

 	Regarding claim 27, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 21.  The combination of Aghajanyan, Floyd and Hasegawa also teaches storing, by at least one computing processor, the first transformed user input and the second transformed user input in a database (Aghajanyan [0033-0034], the system inherently must store transmitted and received user input in some type of storage structure/mechanism i.e., a database).

 	Regarding claim 28, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 21.  The combination of Aghajanyan, Floyd and Hasegawa also teaches wherein the duration represents the entirety of the audio content (Aghajanyan Fig. 7, [0137], each graph indicates the total duration of media content).
 
 	Regarding claim 29, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 21. The combination of Aghajanyan, Floyd and Hasegawa also teaches wherein the duration represents a section of the audio content (Aghajanyan Fig. 7, [00137], each graph indicates sections/portions of the media content; and the displayed entire duration of the media content can be understood also as a section).

 	Regarding claim 30, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 21. The combination of Aghajanyan, Floyd and Hasegawa also teaches wherein the third response value is the average of the first response value and the second response value (Aghajanyan Fig. 7, [0141], the bottom graph indicates an average of feedback from individual users).

 	Regarding claim 31, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 1.  The combination of Aghajanyan, Floyd and Hasegawa also teaches wherein the third time value is the average of the first time value and the second time value (Aghajanyan Fig. 7, [0137], as seen in the figure, each graph for the individual users includes, for example, different feedback levels for the same time point; if those time points were averaged i.e., summed and divided by the number of users, it would result in the corresponding, same time point in the bottom graph, which indicates average user feedback/reactions; see also Floyd [00065, 0070, 0087], the system can display, for any given same time point, the results based on feedback from multiple users, each associated with the same time point; it should also be noted that the claimed “time value” could be understood as any value associated with time i.e., the feedback/engagement/interest levels seen in Aghajanyan Fig. 7, which can be averaged as discussed above).

 	Regarding claim 32, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 21.  The combination of Aghajanyan, Floyd and Hasegawa also teaches wherein the third response value is the median value between the first response value and the second response value (Floyd [0070], the ratings/feedback may be processed to provide an average or a median rating for a given time point).

 	Regarding claim 33, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 21.  The combination of Aghajanyan, Floyd and Hasegawa also teaches wherein the third time value is the median value between the first time value and the second time value (Aghajanyan Fig. 7, [0137], as shown in the figure, a user feedback level is obtained for multiple users for a particular 30 second time period; thus, a first user’s feedback level is associated with T1=1 sec to 30 sec; and a second user’s feedback level is associated with T2=1 sec to 30 sec; the feedback levels are averaged in another graph (the bottom graph for Fig. 7) for a time period T3=1 sec to 30 sec; it is clear that a median value between a second value in T1 and a second value in T2 and other selected values will naturally be included in T3, since T1, T2 and T3 contain the same second values; for example, if T1 includes 1 sec and 6 sec marks, and T2 =6 sec and 30 sec marks; naturally T3 includes the six second mark; then T3 includes median values between the 1 sec mark of T1 and the 30 sec mark of T2, given the above selection of values; ; it should also be noted that the claimed “time value” could be understood as any value associated with time i.e., the feedback/engagement/interest levels seen in Aghajanyan Fig. 7, which can be averaged as discussed in Aghajanyan Fig. 7, [0141]; Floyd [0070] teaches that such levels could be converted into a median value).  

 	Regarding claim 34, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 21.  The combination of Aghajanyan, Floyd and Hasegawa also teaches wherein at least one of the first response value and the second response value is weighted when generating the third response value (Aghajanyan [0141], when composing the average reaction, the system may weight one or more of the individual reaction values; see also Floyd [0038], feedback from a participant may be weighted prior to further analysis and calculation).

 	Regarding claim 35, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 21.  The combination of Aghajanyan, Floyd and Hasegawa also teaches wherein at least one of the first time value and the second time value is weighted when generating the third time value (Aghajanyan Fig. 7, [0141], a time value can also be understood as any value related to time; any of the feedback ratings from users, as indicated in Fig. 7, can also be understood as time values, in the sense that they are values/ratings/levels associated with and received at a particular time; as noted in Aghajanyan [0141], user feedback can be weighted; see also Floyd [0038], feedback from a participant may be weighted prior to further analysis and calculation; such weighted values can be used to determine a composite value e.g., an average).

 	Regarding claim 36, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 21. The combination of Aghajanyan, Floyd and Hasegawa also teaches wherein the third transformed user input is used for generating, by at least one computing processor, a recommendation for improving the audio content (Aghajanyan [00131], knowing the reactions of others can be used to generate recommendations of new media; see also Aghajanyan [0167], a reaction history of one or more users can be used to recommend media; note that the phrases “used for generating…” and “for improving the audio content” amount to a description of an intended use, and thus lack significant patentable weight; as noted above, a recommendation can be generated based on reactions gathered by an electronic system, which uses a processor)

 	Regarding claim 37, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 21.  The combination of Aghajanyan, Floyd and Hasegawa also teaches wherein the third transformed user input is used for determining, by at least one computing processor, second audio content to be provided to at least one of the first user and the second user (Aghajanyan [00131], knowing the reactions of others can be used to generate recommendations of new media; see also Aghajanyan [0167], a reaction history of one or more users can be used to recommend media; note that the phrases “used for determining…” and “to be provided…” amount to a description of an intended use, and thus lack significant patentable weight; as noted above, a recommendation for content can be generated based on reactions gathered by an electronic system, which uses a processor).

 	Regarding claim 38, the combination of Aghajanyan, Floyd and Hasegawa teaches the invention as claimed in claim 1. The combination of Aghajanyan, Floyd and Hasegawa also teaches wherein at least one of the first time and the second time are during playback of the audio content (Aghajanyan [0054], user feedback was received while the media was being played; see also [0031], the media could be, for example, music or a music video).

 	Regarding claim 39, the claim corresponds to claim 21 and is rejected for the same reasons.  The combination of Aghajanyan, Floyd and Hasegawa also teaches a third user device (Aghajanyan Fig. 3, remote device 302) comprising:
 	at least one memory comprising instructions (Aghajanyan Fig. 3, [0050] describes storage media with programs); and
 	at least one computing processor (Aghajanyan Fig. 3, [0050] describes a processor),
 	wherein the instructions, when executed by the at least one computing processor, cause
the third user device to perform the operations (Aghajanyan Fig. 3, [0050] describes storage media with programs). 

 	Regarding claim 40, the claim corresponds to claim 21 and is rejected for the same reasons.  The combination of Aghajanyan, Floyd and Hasegawa also teaches a non-transitory computer readable medium of a third user device comprising code, wherein the code, when executed by at least one processor of the third user device, causes the third user device to perform the operations (Aghajanyan Fig. 3, [0050] describes a processor, storage media and programs).  

Response to Arguments
The Examiner acknowledges the Applicant's amendments to add new claims 21-40. 

 	Regarding new claims 21 and 40, Applicant alleges that the prior art does not teach the subject matter of the new claims.  Examiner has therefore rejected claims 21 and 40 under 35 U.S.C. 103 under Aghajanyan, Floyd and Hasegawa.  Applicant’s remarks are moot in view of the new grounds of rejection. 
 	Applicant alleges that claims 22-38 are allowable in view of their dependency on claim 21.  Claims 22-38 are rejected as being taught by the combination of Aghajanyan, Floyd and Hasegawa.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Thiel (US 9,436,947) teaches a system where multiple client devices receive content and are used to rate and review the content e.g., see Thiel Abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143